Citation Nr: 1640696	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to restoration of a 60 percent disability rating for service connected dermatitis, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to October 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in February 2015, whereupon it was remanded back to the RO via the Appeals Management Center (AMC) in Washington, D.C. After issuing a June 2015 supplemental statement of the case in which the denial of the Veteran's claim was continued, the AMC returned the case to the Board for its adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination regarding claim on appeal, further development of the record is necessary.  Specifically, the Veteran must be afforded a new VA examination which takes into consideration the Veteran's lay statements as to the intermittent severity of his service-connected dermatitis and which attempts to properly document a typical manifestation of the condition. 

Pursuant to the Board's February 2015 remand, the AMC was directed to schedule the Veteran for a VA examination to evaluate the severity of his service-connected dermatitis.  The remand directives explicitly requested that the examination be performed while the Veteran was experiencing an outbreak; otherwise, the examiner was instructed to consider the photographic evidence of the location and severity of the dermatitis and also take into consideration the Veteran's own statements as to the severity of his symptoms. 

The Veteran was scheduled for an examination in April 2015, during which he reasserted that his rash was intermittent in both frequency and severity with no apparent exposure to trigger his outbreaks.  The examiner noted that the Veteran did not have a rash on any portion of his body when he presented for the examination, although there was dermatographism and excoriations on the right shoulder.  The Veteran reported that his symptoms included itching, pain, burning, and chest tightness, and that he had 11 episodes in the past year with two requiring him to go to the emergency room to be treated via steroids.  After the in-person examination and a review of the claims file, including photos submitted by the Veteran, the examiner diagnosed the Veteran with dermatographism with possible history of chronic urticarial.  The examiner did not provide any opinion as to the severity of the skin condition, stating only that the Veteran should return to a VA outpatient clinic when he has another outbreak and that to provide any diagnosis would be impossible without resorting to speculation. 

Although the April 2015 VA examiner noted that the claims file, to include photographs submitted by the Veteran, was reviewed as part of the examination, it is not clear whether the examiner fully considered the significant amount of confirmatory evidence supporting the Veteran's assertions as to the severity and frequency of the outbreaks of his skin condition.  The Veteran testified during a February 2014 hearing before the undersigned that his skin condition manifests at random times and that his skin appears to be relatively normal otherwise.  The random nature of his skin condition has also been attested to by his wife in a July 2014 statement.  Furthermore, the claims file contains several outpatient records documenting outbreaks of the Veteran's skin condition that have occurred at various times during the pendency of the appeal.  

Taken together, this evidence suggests that the Veteran does indeed experience a skin condition the severity of which has unfortunately been difficult to measure due to the seemingly random nature of the outbreaks.  The April 2015 examiner's statement that it would be impossible to diagnose and evaluate the Veteran's skin condition without resorting to speculation ignores the documentary evidence that clearly shows a skin condition of varying but significant severity.  The Board cannot make a determination regarding the Veteran's claim without an evaluation of the documentary evidence by a medical profession.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Furthermore, the United States Court of Appeals for Veterans Claims has held that to the extent possible, VA should schedule an examination for a condition that has cyclical or random manifestations during an active stage of the disease to best determine its severity.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  Therefore, the case must be remanded in order to attempt to schedule the Veteran for an examination while he is experiencing an outbreak (or give him an opportunity to have an outbreak evaluated at a VA outpatient clinic) and then have a qualified VA examiner evaluate the Veteran's skin condition after considering the documentary evidence regarding the condition's frequency and severity. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of
VA treatment dated from May 2016 to the present. 

2.  Schedule the Veteran for an appropriate VA
examination to evaluate the nature and severity of his service-connected dermatitis.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  

To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his dermatitis. When providing notification of the date of the examination, the Veteran must be advised that, should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also take into consideration the documentary evidence of the Veteran's dermatitis contained within the claims file, to include photographs, VA outpatient records, and statements provided by the Veteran and his wife.  Thereafter, the examiner must describe the Veteran's dermatitis in full detail, to include the area(s) affected, appearance, and the total percent of the Veteran's body affected.  All current medications should be described, and any steroidal medications (oral or topical) should be noted. 

If a skin disability other than dermatitis is identified, the examiner should, to the extent possible, distinguish between the manifestations and body parts affected by such a skin disability or disabilities. If no such differentiation can be made, the reason for this must be stated with a full explanation.

3. After completing the above action the RO must
readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




